DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/24/2022 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley Nicolas on 8/3/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Regarding claim 1, line 20, the limitation “providing an indicator zero marker” has been amended to recite “creating an indicator zero marker”.

Regarding claim 2, line 20, the limitation “providing a housing zero marker” has been amended to recite “creating a housing zero marker”.

Regarding claim 3, lines 19-20, the limitation, “providing a housing zero marker on the housing, and an indicator member zero marker on the indicator member” has been amended to recite “creating a housing zero marker on the housing, and an indicator member zero marker on the indicator member”.

Claim 10 has been amended as follows:
10. A method of manufacturing a drug delivery system comprising:
manufacturing and calibrating a first drug delivery device according to claim 1, the drug delivery reservoir being provided as a first drug delivery reservoir having a first type of drug formulation and the indicator zero marker comprising a first indicator zero marker comprising a first code indicative of the first type of drug formulation;
manufacturing and calibrating a second drug delivery device according to claim 1, the drug delivery reservoir being provided as a second drug delivery reservoir having a second type of drug formulation and the indicator zero marker comprising a second indicator zero marker comprise a second code indicative of the second type of drug formulation.

Claim 11 has been amended as follows:
11. The method as in claim 10, wherein at least one of the code indicative of the first type of drug formulation and the code indicative of the second type of drug formulation is formed in step (iii).

Claim 12 has been amended as follows:
12. The method as in claim 10, wherein at least one of the code indicative of the first type of drug formulation and the code indicative of the second type of drug formulation is a visual code.

Claim 13 has been amended as follows:
13. The method as in claim 10, wherein at least one of the code indicative of the first type of drug formulation and the code indicative of the second type of drug formulation is visible to a human eye.

Claim 20 has been amended as follows:
20. A method of manufacturing a drug delivery system comprising:
manufacturing and calibrating a first drug delivery device according to claim 2, the drug delivery reservoir being provided as a first drug delivery reservoir having a first type of drug formulation and the indicator zero marker comprising a first indicator zero marker comprising a first code indicative of the first type of drug formulation;
manufacturing and calibrating a second drug delivery device according to claim 2, the drug delivery reservoir being provided as a second drug delivery reservoir having a second type of drug formulation and the indicator zero marker comprising a second indicator zero marker comprise a second code indicative of the second type of drug formulation.

Claim 21 has been amended as follows:
21. The method as in claim 20, wherein at least one of the code indicative of the first type of drug formulation and the code indicative of the second type of drug formulation is formed in step (iii).

Claim 22 has been amended as follows:
12. The method as in claim 20, wherein at least one of the code indicative of the first type of drug formulation and the code indicative of the second type of drug formulation is a visual code.

Claim 23 has been amended as follows:
13. The method as in claim 20, wherein at least one of the code indicative of the first type of drug formulation and the code indicative of the second type of drug formulation is visible to a human eye.

Claim 30 has been amended as follows:
30. A method of manufacturing a drug delivery system comprising:
manufacturing and calibrating a first drug delivery device according to claim 3, the drug delivery reservoir being provided as a first drug delivery reservoir having a first type of drug formulation and the indicator zero marker comprising a first indicator zero marker comprising a first code indicative of the first type of drug formulation;
manufacturing and calibrating a second drug delivery device according to claim 3, the drug delivery reservoir being provided as a second drug delivery reservoir having a second type of drug formulation and the indicator zero marker comprising a second indicator zero marker comprise a second code indicative of the second type of drug formulation.

Claim 31 has been amended as follows:
31. The method as in claim 30, wherein at least one of the code indicative of the first type of drug formulation and the code indicative of the second type of drug formulation is formed in step (iii).

Claim 32 has been amended as follows:
32. The method as in claim 30, wherein at least one of the code indicative of the first type of drug formulation and the code indicative of the second type of drug formulation is a visual code.

Claim 33 has been amended as follows:
33. The method as in claim 30, wherein at least one of the code indicative of the first type of drug formulation and the code indicative of the second type of drug formulation is visible to a human eye.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a method of manufacturing and calibrating a drug delivery device, comprising providing the drug delivery device comprising a drug reservoir, drug expelling structure, an indicator member, a housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, a housing zero marker on the housing, after step (i), arranging the indicator member in the initial rotational position, and after step (iii), creating an indicator zero marker on the indicator member in combination with other claimed limitations of claim 1. 
The closest prior art for a method is Jones (US 2010/0324495 A1) as discussed in Final Rejection mailed on 2/28/2022 including providing the drug delivery device comprising a drug reservoir, drug expelling structure, an indicator member, a housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, but is silent regarding a housing zero marker on the housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia and after step (i), arranging the indicator member in the initial rotational position, and after step (iii), creating an indicator zero marker on the indicator member.
Plumptre et al. (US 2010/0324528 A1) discloses the closest prior art for a pattern arranged circumferentially or helically on the indicator member comprising a plurality of indicia but is silent regarding a housing zero marker on the housing after step (i), arranging the indicator member in the initial rotational position, and after step (iii), creating an indicator zero marker on the indicator member.
Jones discloses the plurality of indicia however, a housing zero marker and an indicator zero marker are construed as a separate markers from the plurality of indicia. Jones/Plumptre is silent regarding creating any zero markers after creation of a plurality of indicia and marker on the housing.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a method of manufacturing and calibrating a drug delivery device, comprising providing the drug delivery device comprising a drug reservoir, drug expelling structure, an indicator member, a housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, an indicator zero marker on the indicator member, after step (i), arranging the indicator member in the initial rotational position, and after step (iii), creating a housing zero marker on the housing in combination with other claimed limitations of claim 2. 
The closest prior art for a method is Jones (US 2010/0324495 A1) as discussed in Final Rejection mailed on 2/28/2022 including providing the drug delivery device comprising a drug reservoir, drug expelling structure, an indicator member, a housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia but is silent regarding an indicator zero marker on the indicator member, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia and after step (i), arranging the indicator member in the initial rotational position, and after step (iii), creating a housing zero marker on the housing.
Plumptre et al. (US 2010/0324528 A1) discloses the closest prior art for a pattern arranged circumferentially or helically on the indicator member comprising a plurality of indicia but is silent regarding an indicator zero marker on the indicator member and after step (i), arranging the indicator member in the initial rotational position, and after step (iii), creating a housing zero marker on the housing.
Jones discloses the plurality of indicia however, a housing zero marker and an indicator zero marker are construed as a separate markers from the plurality of indicia. Jones/Plumptre is silent regarding creating any zero markers after creation of a plurality of indicia and marker on the housing.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a method of manufacturing and calibrating a drug delivery device, comprising providing the drug delivery device comprising a drug reservoir, drug expelling structure, an indicator member, a housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, after step (i), arranging the indicator member in the initial rotational position, and after step (iii), creating a housing zero marker on the housing, and an indicator member zero marker on the indicator member in combination with other claimed limitations of claim 3. 
The closest prior art for a method is Jones (US 2010/0324495 A1) as discussed in Final Rejection mailed on 2/28/2022 including providing the drug delivery device comprising a drug reservoir, drug expelling structure, an indicator member, a housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia but is silent regarding a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia and after step (i), arranging the indicator member in the initial rotational position, and after step (iii), creating a housing zero marker on the housing and an indicator member zero marker on the indicator member.
Plumptre et al. (US 2010/0324528 A1) discloses the closest prior art for a pattern arranged circumferentially or helically on the indicator member comprising a plurality of indicia but is silent regarding after step (i), arranging the indicator member in the initial rotational position, and after step (iii), creating a housing zero marker on the housing and an indicator member zero marker.
Jones discloses the plurality of indicia however, a housing zero marker and an indicator zero marker are construed as a separate markers from the plurality of indicia. Jones/Plumptre is silent regarding creating any zero markers after creation of a plurality of indicia and marker on the housing.

Claims 4-33 being dependent on claims 1, 2 or 3 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783